DETAILED ACTION
Status of the Application
This Office Action is the fourth action on the merits, the second action after the filing of a first Request for Continued Examination (RCE), and is a final rejection. The Examiner acknowledges receipt of Applicant’s amendment, including amended claims and arguments/remarks, filed 4/26/2021 in response to Office Action (non-final rejection) mailed 1/26/2021.
Claims 21-33 and 44-51 were previously pending. With Applicant’s filing of 4/26/2021 Claim 21 is amended and Claims 22-29, 33, and 44-51 are as previously presented. Presently Claims 21-29, 33, and 44-51 are pending and are examined herein.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-23, 28-29, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Höchsmann et al. (US 2018/0169894 A1, hereinafter “Höchsmann”) in view of Herrmann et al. (US 2014/0377117 A1, hereinafter “Herrmann”), and further in view of Fuwa et al. (US 2011/0109016 A1, hereinafter “Fuwa”).
Regarding Claim 21, Höchsmann discloses apparatus for additive manufacturing, aka 3D printing, the apparatus comprising a 3D printer (100) configured to build up a 3D component in layers by forming layers of particulate construction material (powder) lying one upon another and selectively solidifying a subarea of the respective powder, and may comprise a first mobile construction box (10) and a second mobile construction box (20) (¶0106; ¶0108; Fig. 1). A first and a second construction platform (platen) may be received in the respective construction box interior space, extending in a horizontal plane, and may be height adjustable so that the respective construction platform may be lowered layerwise for building a component (¶0112, ¶0114). A laser (energy source) may be used to selectively solidify a subarea of the powder by sintering or melting the powder in the subarea (¶0005; ¶0013), thus selective fusing of powder. The 3D printer further comprises a coating device arrangement (dispenser apparatus, 30) movable across the first and second construction spaces above the platens in a horizontal direction (second axis, H1) to supply a layers of construction material uniformly, and may be elongate to span or cover the length or width of a rectangular construction field, and may comprise a first coating device Höchsmann further discloses the first and second dispensers may be moved or displaced independently or together on the support structure along the linear guiding structure, the motion along a first horizontal direction (second axis, H1) perpendicular to the first axis such that the dispenser and spreader move together to sweep the linear region along the second axis to deposit and level and powder along a swath over the platen along the second axis (¶¶0179-0183; Figs. 1-3). It is the Examiner’s position that because the powder is spread across the entire width of the workspace as the dispenser is translated along the length of the workspace, it is implicit that the layer of powder is delivered in a single pass of the support structure along the second axis over the platen.  Höchsmann does not explicitly disclose the spreader is “extending along the first axis […] and positioned to spread powder already delivered on the platen by the dispenser”, or explicitly disclose a drive system, or explicitly disclose “the spreader is laterally spaced from the one or more openings at a position where on a front surface of the spreader facing the first direction the top surface of the dispensed powder is below and separated from the lower surface by a gap”.
In the same field of endeavor, additive manufacturing, aka 3D printing, Herrmann discloses a powder application apparatus (dispenser apparatus, 10”) comprising a first powder storage (first reservoir, 12a) provided in a first part of the dispenser apparatus (20), extending parallel to a longitudinal axis (first axis, 60) of the dispenser apparatus, and configured to receive and store raw material powder via a 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Höchsmann invention of an apparatus for additive manufacturing including a dispenser apparatus for dispensing powder and a spreader to spread powder already delivered by the dispenser, as discussed above, with the Herrmann teaching of arranging a spreader so that the spreader is laterally spaced from the bottom opening of the first powder supply channel. One would be motivated to combine them by a desire to gain the obvious benefit of using an alternative spreader arrangement that includes lateral spacing.
In the same field of endeavor, additive manufacturing, aka 3D printing, Fuwa discloses a stacked-layers forming device (1) comprising a powder layer forming means comprising a powder layer-forming part (2) for forming a powder layer, a solidified layer forming means comprising an optical device used for morning a solidified layer by irradiating a predetermined portion of the powder layer with a light beam (energy source), and a powder replenishing means comprising a base frame (41) and a forming region (4) equipped with a base (40) on which the powder layer and the solidified layer are formed (¶0047; Fig. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the combination Höchsmann and Herrmann invention of an apparatus for producing a 3D component in layers by selectively solidifying a subarea of each layer of powder, as discussed above, with the Fuwa teaching of a drive system to drive the spreader along the second axis to push the powder. One would be motivated to combine them by a desire to gain the obvious benefit of automation.
Regarding Claim 22, the limitations of Claim 21 from which Claim 22 depends are disclosed by the combination Höchsmann and Herrmann and Fuwa as discussed above. Höchsmann further discloses a roller may be horizontally moved across the construction field to apply the powder in the form of a uniform layer (¶0010). 
Regarding Claim 23, the limitations of Claim 21 from which Claim 23 depends are disclosed by the combination Höchsmann and Herrmann and Fuwa as discussed above. Höchsmann discloses the spreader may be a blade, as discussed above.
Regarding Claims 28-29, the limitations of Claim 21 from which Claims 28-29 depend are disclosed by the combination Höchsmann and Herrmann and Fuwa as discussed above. Fuwa further discloses the optical device comprises a light source (31) equipped with laser generator, a scanning mechanism (32) equipped with a collecting lens and a Galvanometer mirror for scanning the irradiation light beam (L), and may be movable in the X and Y directions (¶0049). It is the Examiner’s position that the laser generator emits a laser beam. 
Regarding Claim 50, the limitations of Claim 21 from which Claim 50 depends are disclosed by the combination Höchsmann and Herrmann and Fuwa as discussed above. Herrmann depicts the dispenser apparatus further comprising a body (unnumbered) having the lower surface and a side surface .

Claims 24-27, 33, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Höchsmann et al. (US 2018/0169894 A1, hereinafter “Höchsmann”) in view of Herrmann et al. (US 2014/0377117 A1, hereinafter “Herrmann”), and further in view of Fuwa et al. (US 2011/0109016 A1, hereinafter “Fuwa”) and Hotta et al. (US 2015/0120033 A1, hereinafter “Hotta”).
Regarding Claims 24-27, 33, and 44, the limitations of Claim 21 from which Claims 24-27, 33, and 44 depend are disclosed by the combination Höchsmann and Herrmann and Fuwa as discussed above. The combination Höchsmann and Herrmann and Fuwa does not disclose the limitations of Claims 24-27, 33, and 44. 
In the same field of endeavor, additive manufacturing, aka 3D printing, Hotta discloses apparatus comprising a 3D printer (10) including a housing (12) with an opening (18) on top that may be covered with a cover member (20) to shield the space within the housing from the space outer to the housing and put the housing into a closed state and thus has vacuum chamber capability (¶0026; ¶0028; Fig. 1). Within the housing are provided an ejection head (dispenser assembly, 14), a table (platen, 16) with a top surface (16a), a pair of guide rails (22) with a movable member (support structure, 24) movably located thereon and movable in the X direction, and the ejection head is located on a front surface (24a) of the support structure (¶0026; ¶0029; Fig. 1). Overall operation of the 3D printer are controlled by a microcomputer (50) comprising a controller (52) (¶0027; Fig. 1). Guide rails (not depicted) allow movement in the Z direction (vertical axis), guide rails (26) allow the table to move in the Y direction, and motors (actuators, not depicted) drive the X, Y, and Z movements and are controlled by the microcomputer (¶¶0029; 0031; Fig. 1). A light irradiation head (energy source, 14c) is provided on the bottom surface (14a) of the dispenser assembly (¶0030; Fig. 1). In operation, the support structure including the dispenser assembly and the energy source are configured to move in the X and Z directions while dispensing and irradiating dispensed material, while the platen is configured to move in the Y direction and is vertically immobile (¶0033; Fig. 1). It is the Examiner’s position that one of ordinary skill in the art would recognize that the movable support structure with the dispensing assembly and energy Hotta teaches any structure in which the positional relationship between the table and the ejection head is changeable three-dimensionally is usable, and any one of the support structure, the platen, and the dispensing assembly may be fixed (¶0054). It is the Examiner’s position that in combination, the controller of Höchsmann and Herrmann and Fuwa and Hotta would move the support structure to lift the dispenser and spreader away from the top surface after each of a plurality of successive layers is delivered.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the combination Höchsmann and Herrmann and Fuwa invention as discussed above, with the Hotta teaching of the limitations of Claims 24-27, 33, and 44. One would be motivated to combine them by the desire to use well-known practices of the art, such as motor-driven actuators, to gain the benefit of automation.

Claims 45-49 are rejected under 35 U.S.C. 103 as being unpatentable over Höchsmann et al. (US 2018/0169894 A1, hereinafter “Höchsmann”) in view of Herrmann et al. (US 2014/0377117 A1, hereinafter “Herrmann”), and further in view of Fuwa et al. (US 2011/0109016 A1, hereinafter “Fuwa”) and Swanson et al. (US 2012/0162314 A1, hereinafter “Swanson”).
Regarding Claim 45, the limitations of Claim 21 from which Claim 45 depends are disclosed by the combination Höchsmann and Herrmann and Fuwa as discussed above. Höchsmann discloses a plurality of printheads each having one or more openings to deliver powder in a linear region that extends along the first axis, as discussed above. The combination Höchsmann and Herrmann and Fuwa does not disclose the plurality of printheads is removably mounted to the support structure. 
In the same field of endeavor, additive manufacturing, aka 3D printing, Swanson discloses apparatus comprising a print head assembly that includes a print head carriage and multiple, replaceable print heads that are configured to be removably retained in receptacles of the print head carriage (Abstract; Fig. 15). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the combination Höchsmann and Herrmann and Fuwa Swanson teaching of a print head assembly that includes a print head carriage and multiple, replaceable print heads that are configured to be removably retained in receptacles. One would be motivated to combine them by a desire to gain the obvious benefit of ease of maintenance and speed of change-overs to different materials.
Regarding Claim 46, the limitations of Claim 45 from which Claim 46 depends are disclosed by the combination Höchsmann and Herrmann and Fuwa and Swanson as discussed above. Fuwa further depicts a printhead has a plurality of openings to deliver powder (Fig. 10a). It is the Examiner’s position that the combination Höchsmann and Herrmann and Fuwa and Swanson inclusive of the Fuwa depiction would teach one of ordinary skill in the art the recited limitation and render Claim 46 obvious.
Regarding Claim 47, the limitations of Claim 45 from which Claim 47 depends are disclosed by the combination Höchsmann and Herrmann and Fuwa and Swanson as discussed above. Höchsmann discloses each printhead includes a reservoir and the one or more openings of the printhead are configured to deliver powder from the reservoir, as discussed above.
Regarding Claim 48, the limitations of Claim 45 from which Claim 48 depends are disclosed by the combination Höchsmann and Herrmann and Fuwa and Swanson as discussed above. Höchsmann depicts the plurality of printheads are staggered along the first axis (Fig. 17).
Regarding Claim 49, the limitations of Claim 45 from which Claim 49 depends are disclosed by the combination Höchsmann and Herrmann and Fuwa and Swanson as discussed above. Höchsmann discloses the plurality of printheads and discloses the spreader on each printhead and discloses the printheads may be fixed to the support structure. It is the Examiner’s position that the spreaders arranged as such span the plurality of printheads along the first axis.

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Höchsmann et al. (US 2018/0169894 A1, hereinafter “Höchsmann”) in view of Herrmann et al. (US 2014/0377117 A1, hereinafter “Herrmann”) and Fuwa et al. (US 2011/0109016 A1, hereinafter “Fuwa”), and further in view of Fong (US 2003/0076371 A1, hereinafter “Fong”).
Regarding Claim 51, the limitations of Claim 21 from which Claim 51 depends are disclosed by the combination Höchsmann and Herrmann and Fuwa as discussed above. The combination Höchsmann Herrmann and Fuwa does not disclose the spreader is separately coupled to the support structure from the dispenser.
In the same field of endeavor, additive manufacturing, aka 3D printing, Fong discloses apparatus comprising a build environment (13) within which is a build platform (platen, 15) on which is to be build the 3D object (20), and a dispensing trolley (support structure, 21) on which is coupled a dispensing device (14) with dispensing orifices (openings, 27) to dispense flowable material (powder) on targeted drop locations on the scanning lines, a planarizer (spreader, 39) to smooth the top surface of the layer of powder, and cooling fans (53) (¶0038; ¶0046; ¶¶0050-0051; Fig. 4). The spreader is laterally spaced from the openings and is separately coupled to the support structure from the dispenser (Fig. 4). 
It would have been obvious to one with ordinary skill in the art at the time of the Applicant’s invention, to modify or combine the combination Höchsmann and Herrmann and Fuwa invention as discussed above, with the Fong teaching of arranging the spreader to be separately coupled to the support structure from the dispenser. One would be motivated to combine them by a desire to gain the benefit of being able to remove the dispenser from the support structure while leaving the spreader coupled to the support structure, thus easing maintenance.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 4/26/2021, with respect to the rejection(s) of claim(s) 21-29, 33, and 44-51under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the combination Hochsmann/Herrmann/Fuwa for Claims 21-23, 28-29, and 50, in view of the combination Hochsmann/Herrmann/Fuwa/Hotta for Claims 24-27, 33, and 44, in view of the combination Hochsmann/Herrmann/Fuwa/Swanson for Claims 45-49, and in view of the combination Hochsmann/Herrmann/Fuwa/Fong for Claim 51. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743